Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Withdrawn Objections and Rejections
	The objection to the drawings under 37 CFR 1.83(a) has been withdrawn in view of the cancelation of claims 3 and 10 via the amendment filed on 2/4/2021.
	The rejection under 35 U.S.C. 112(b) of independent claim 12 concerning the term “solid nanofibrous expanded polystyrene” has been withdrawn in view of applicant’s comments in section C. of the remarks section filed on 2/4/2021.
	The rejections under 35 U.S.C. 112(b) concerning claims 1,  3, 5, 10, and 17-20 have been withdrawn in view of applicant’s cancelation of those claims via the amendment filed on 2/4/2021.
	The rejections under 35 U.S.C. 103 as being unpatentable over Bahukudumbi et al in view of Fukaya et al and Li have been withdrawn in view of applicant’s comments in section D. of remarks section filed on 2/4/2021 and the examiner’s amendment listed below.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris W. Spence on 3/10 /2021.

12. (Currently amended) A process of treating crude oil contaminated water to remove crude oil therefrom, the process including
tank containing crude oil adsorbent in the form of solid nanofibrous expanded polystyrene, thus contacting the crude oil contaminated water with crude oil adsorbent and obtaining crude oil drenched adsorbent and treated water;
withdrawing treated water from the treatment tank, leaving crude oil drenched adsorbent remaining in the treatment tank; and
feeding a non-polar solvent in the form of n-hexane into the treatment tank, thus contacting the crude oil drenched adsorbent remaining in the treatment tank with the non-polar solvent and obtaining regenerated crude oil lean adsorbent and crude oil rich solvent;
withdrawing the crude oil rich solvent from the treatment tank, leaving the crude oil lean adsorbent remaining in the treatment tank; and
feeding fresh crude oil contaminated water into the treatment tank, thus contacting crude oil contaminated water with the crude oil lean adsorbent and obtaining crude oil drenched adsorbent and treated water.

16.    (Currently Amended) The process according to claim 12, wherein the treatment
tank comprises at least two series-connected treatment tanks, and the process includes
passing treated water withdrawn from an upstream treatment tank into a downstream treatment tank, to contact crude oil contained in the treated water with fresh adsorbent or regenerated adsorbent contained in the downstream treatment tank; or
passing crude oil rich solvent withdrawn from a downstream treatment tank, to contact crude oil drenched adsorbent contained in the upstream treatment tank with the crude oil rich solvent.

the prior art of record fails to teach or suggest the instantly claimed combination of steps including feeding crude oil contaminated water into a treatment tank, withdrawing treated water from the treatment tank, feeding a non-polar solvent into the treatment tank, withdrawing the crude oil rich solvent from the treatment tank, and feeding fresh crude oil contaminated water into the treatment tank as recited in instant claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773